          Case 2:19-cv-05634-JAT Document 50 Filed 05/21/21 Page 1 of 9




 1   WO                                                                                    KAB

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Sergio Soto,                                   No. CV 19-05634-PHX-JAT (MHB)
10                         Plaintiff,
11    v.                                             ORDER
12
      Charles L. Ryan, et al.,
13
                           Defendants.
14
15           Plaintiff Sergio Soto, who is currently confined in the Arizona State Prison
16   Complex-Yuma, brought this civil rights action pursuant to 42 U.S.C. § 1983. Defendants
17   move for summary judgment. (Docs. 41, 43.) Plaintiff was informed of his rights and
18   obligations to respond pursuant to Rand v. Rowland, 154 F.3d 952, 962 (9th Cir. 1998) (en
19   banc) (Doc. 44), and he opposes the Motion. (Doc. 45.)
20   I.      Background
21           In his Second Amended Complaint, Plaintiff relevantly alleges as follows. On April
22   10, 2019, Defendant Zambada escorted Plaintiff, who had his hands cuffed behind his back,
23   to see Sergeant Totten regarding alleged overcrowding in the cells. When Totten told
24   Plaintiff he was being processed for stealing, Plaintiff began to argue with Totten, and
25   Defendant Zambada sprayed Plaintiff in the eyes with pepper spray from inches away and
26   took Plaintiff to the ground. Defendant Hasz then arrived and took Plaintiff to a side
27   recreation pen where Defendant Hasz knocked Plaintiff to the ground and began kicking
28   Plaintiff in his left ribcage and dragged him 20-30 feet where other officers continued to
       Case 2:19-cv-05634-JAT Document 50 Filed 05/21/21 Page 2 of 9




 1   kick and punch him. Plaintiff asserts that he suffered a permanently injured right elbow
 2   and psychological issues.
 3          On screening under 28 U.S.C. § 1915A(a), the Court determined that Plaintiff stated
 4   Eighth Amendment excessive force claims against Defendants Zambada and Hasz in their
 5   individual capacities.   (Doc. 16.)     The Court dismissed the remaining claims and
 6   Defendants. (Id.)
 7          Defendants assert that they are entitled to summary judgment because Plaintiff did
 8   not properly exhaust his available administrative remedies.
 9   II.    Legal Standards
10          A.     Summary Judgment
11          A court must grant summary judgment “if the movant shows that there is no genuine
12   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
13   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
14   movant bears the initial responsibility of presenting the basis for its motion and identifying
15   those portions of the record, together with affidavits, if any, that it believes demonstrate
16   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
17          If the movant fails to carry its initial burden of production, the nonmovant need not
18   produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
19   1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
20   to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
21   contention is material, i.e., a fact that might affect the outcome of the suit under the
22   governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
23   jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
24   242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
25   Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
26   favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
27   it must “come forward with specific facts showing that there is a genuine issue for trial.”
28



                                                 -2-
       Case 2:19-cv-05634-JAT Document 50 Filed 05/21/21 Page 3 of 9




 1   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
 2   citation omitted); see Fed. R. Civ. P. 56(c)(1).
 3          At summary judgment, the judge’s function is not to weigh the evidence and
 4   determine the truth but to determine whether there is a genuine issue for trial. Anderson,
 5   477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
 6   all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
 7   materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
 8          B.     Exhaustion
 9          Under the Prison Litigation Reform Act (PLRA), a prisoner must exhaust
10   “available” administrative remedies before filing an action in federal court. See 42 U.S.C.
11   § 1997e(a); Vaden v. Summerhill, 449 F.3d 1047, 1050 (9th Cir. 2006); Brown v. Valoff,
12   422 F.3d 926, 934-35 (9th Cir. 2005). The prisoner must complete the administrative
13   review process in accordance with the applicable rules. See Woodford v. Ngo, 548 U.S.
14   81, 92 (2006). Exhaustion is required for all suits about prison life, Porter v. Nussle, 534
15   U.S. 516, 523 (2002), regardless of the type of relief offered through the administrative
16   process, Booth v. Churner, 532 U.S. 731, 741 (2001).
17          The defendant bears the initial burden to show that there was an available
18   administrative remedy and that the prisoner did not exhaust it. Albino v. Baca, 747 F.3d
19   1162, 1169, 1172 (9th Cir. 2014); see Brown, 422 F.3d at 936-37 (a defendant must
20   demonstrate that applicable relief remained available in the grievance process). Once that
21   showing is made, the burden shifts to the prisoner, who must either demonstrate that he, in
22   fact, exhausted administrative remedies or “come forward with evidence showing that there
23   is something in his particular case that made the existing and generally available
24   administrative remedies effectively unavailable to him.” Albino, 747 F.3d at 1172. The
25   ultimate burden, however, rests with the defendant. Id. Summary judgment is appropriate
26   if the undisputed evidence, viewed in the light most favorable to the prisoner, shows a
27   failure to exhaust. Id. at 1166, 1168; see Fed. R. Civ. P. 56(a).
28



                                                 -3-
       Case 2:19-cv-05634-JAT Document 50 Filed 05/21/21 Page 4 of 9




 1          If the defendants move for summary judgment for failure to exhaust and the
 2   evidence shows that the plaintiff did, in fact, exhaust all available administrative remedies,
 3   it is appropriate for the court to grant summary judgment sua sponte for the nonmovant on
 4   the issue. See Albino, 747 F.3d at 1176 (pro se prisoner did not cross-move for summary
 5   judgment on issue of exhaustion, but because he would have succeeded had he made such
 6   a motion, sua sponte grant of summary judgment was appropriate).
 7   III.   Facts1
 8          A.       The Arizona Department of Corrections (ADC) Grievance Process
 9          Department Order 802 (DO 802), Inmate Grievance Procedure, with an effective
10   date of October 16, 2016, governs the ADC’s inmate grievance procedure and is the version
11   that was in effect at all times relevant to this lawsuit. (Doc. 42 ¶ 5.) DO 802 sets forth the
12   procedures that inmates must follow to complete the prison administrative grievance
13   process through the Director’s level, which is the final step of the administrative grievance
14   process for non-medical inmate grievances. (Id. ¶ 6.) The policy provides that inmates
15   may use the grievance process for issues related to any aspect of institutional life or
16   condition of confinement that directly and personally affects the inmate grievant, including
17   written instructions (i.e., Department Orders, Director’s Instructions, Post Orders, and
18   Technical Manuals), procedures, and actions of staff. (Id.) DO 802 informs inmates that,
19   pursuant to the PLRA, they must exhaust the ADC’s Inmate Grievance Procedure prior to
20   filing any complaint in federal court. (Id. ¶ 7.)
21          A written copy of the Inmate Grievance Procedure is available to inmates at each
22   prison unit’s Inmate Resource Library. (Id. ¶ 10.) Inmates also receive a written and oral
23   explanation of the Inmate Grievance Procedure during intake and as part of the orientation
24
25
            1
              Because Plaintiff did not file a controverting statement of facts, the Court will
26   consider Defendants’ facts undisputed unless they are clearly controverted by Plaintiff’s
27   first-hand allegations in the verified Complaint or other evidence on the record. See Jones
     v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004) (Where the nonmovant is a pro se litigant, the
28   Court must consider as evidence in opposition to summary judgment all the nonmovant’s
     contentions set forth in a verified complaint or motion.).

                                                  -4-
       Case 2:19-cv-05634-JAT Document 50 Filed 05/21/21 Page 5 of 9




 1   process when they transfer to a new facility. (Id.)
 2          Under the policy, “[i]nmates may utilize the Inmate Grievance Procedure regardless
 3   of their disciplinary status, housing location, or classification.” (Id.)
 4          The Inmate Grievance Procedure for non-medical grievances is a four-step review
 5   process for inmates to seek resolution of issues they encounter while incarcerated. (Id. ¶
 6   12.) The first step of the Inmate Grievance Procedure requires inmates to attempt to resolve
 7   their complaints through informal means by discussing the issue with staff in the area most
 8   responsible for the complaint. (Id. ¶ 13.)
 9          If the inmate is unable to resolve his complaint through informal means, the second
10   step of the Inmate Grievance Procedure is for the inmate to submit an Informal Complaint
11   on an Informal Complaint Resolution Form 802-11 to the Correctional Officer III (“CO
12   III”). (Id. ¶ 14.) The CO III will informally investigate and attempt to resolve the issue
13   raised in the Informal Complaint Resolution form and provide the inmate with a written
14   response on the Inmate Informal Response Form 801-12 within 15 workdays. (Id. ¶ 15.)
15          If the inmate is dissatisfied with the Inmate Informal Complaint Response or if the
16   time frames for the CO III to provide a response have been exceeded, the third step of the
17   Inmate Grievance Procedure is for the inmate to submit a Formal Grievance (using the
18   Inmate Grievance Form 802-1 and/or the Inmate Grievance-GF Supplement Form 802-7)
19   to the unit CO IV Grievance Coordinator who will log the Formal Grievance and
20   investigate the issue. (Id. ¶ 16.) Within 15 working days following receipt of the formal
21   grievance, the Deputy Warden will issue a written response to the inmate that includes the
22   Deputy Warden’s decision and supporting rationale. (Id. ¶ 17.)
23          The fourth and final step of the Inmate Grievance Procedure is for the inmate to
24   appeal the decision of the Deputy Warden to the Director by submitting an Inmate
25   Grievance Appeal Form 802-3 to the unit CO IV Grievance Coordinator. (Id. ¶ 18.)
26   Inmates may not submit an appeal to the Director until the first three steps of the Inmate
27   Grievance Procedure described above have been exhausted. (Id.)
28          The unit CO IV Grievance Coordinator will log, process, and forward the Inmate



                                                  -5-
       Case 2:19-cv-05634-JAT Document 50 Filed 05/21/21 Page 6 of 9




 1   Grievance Appeal documents to the Central Office Appeals Officer within five workdays
 2   of receiving the Inmate Grievance Appeal from the inmate. (Id. ¶ 19.) Within 30 calendar
 3   days of receipt of the Inmate Grievance Appeal, the Central Office Grievance Appeals
 4   Officer shall prepare a response and submit it to the Director for approval and signature.
 5   (Id. ¶ 20.)
 6          The ADC considers that the Director’s decision is final and constitutes exhaustion
 7   of all remedies. (Id. ¶ 22.)
 8          If an inmate does not receive a response at any stage of the grievance process within
 9   the time period specified, he may proceed to the next stage of the grievance process as if
10   he had received a response. (Id. ¶ 23.) The time to proceed to the next stage of the
11   grievance process begins to run the day after a response was due back to the inmate. (Id.)
12          B.     Plaintiff’s Grievances
13          On April 18, 2019, Plaintiff submitted an Inmate Informal Complaint Resolution
14   form wherein he wrote, “I have been assaulted by Lt. Hasz and his staff on 4-10-19. . .”
15   (Id. ¶ 25.) Plaintiff also complained of multiple unrelated issues in his April 18, 2019
16   Inmate Informal Complaint Resolution. (Id.) Also on April 18, 2019, Plaintiff mailed a
17   letter to the ADC Central Office, with the words “Emergency Assaulted by Staff” written
18   at the top of the letter and directed to “To whom it may concern,” wherein he alleges that
19   he was assaulted on April 10, 2019. (Id. ¶ 26.)
20          Plaintiff has asserted and testified that the April 18, 2019 letter that he mailed to the
21   ADC Central Office was his “final appeal.” (Id. ¶ 27.) Seven working days later, on April
22   29, 2019, Plaintiff filled out an Inmate Grievance form wherein he wrote about numerous
23   issues, including having “been assaulted by Hasz and staff.” (Id. ¶ 28.) Plaintiff crossed
24   out the word “Grievance” at the top of the form and added the word “Informal.” (Id.)
25   Plaintiff also crossed out “Grievance Coordinator” and addressed the form to “C.O. IV
26   Valenzuela.” (Id.)
27          On May 16, 2019, Plaintiff received a response to his April 18, 2019 Inmate
28   Informal Complaint. (Id. ¶ 29.)



                                                  -6-
       Case 2:19-cv-05634-JAT Document 50 Filed 05/21/21 Page 7 of 9




 1          On June 6, 2019, Plaintiff submitted an Inmate Informal Complaint Resolution form
 2   to CO IV Valenzuela that addressed issues unrelated to his excessive force claim. (Id. ¶
 3   30.) On June 17, 2019, Plaintiff received an Inmate Letter Response from the ADC’s
 4   Offender Services Bureau responding to the inmate letter Plaintiff mailed to the ADC’s
 5   Central Office on April 18, 2019. (Id. ¶ 31.)
 6          Plaintiff never submitted an Inmate Grievance to the unit CO IV Grievance
 7   Coordinator or an Inmate Grievance Appeal to the Director, through the unit CO IV
 8   Grievance Coordinator, regarding his Count One Eighth Amendment excessive force
 9   claim. (Id. ¶ 32.)
10   IV.    Discussion
11          Defendants argue that Plaintiff failed to exhaust his available administrative
12   remedies because the ADC’s Inmate Grievance Procedure was available to Plaintiff,
13   Plaintiff received both written and verbal instructions on how to utilize the procedure at
14   the outset of his confinement and each time he was transferred to a different unit, but
15   Plaintiff did not exhaust his available administrative remedies. Defendants assert that
16   Plaintiff filed an Informal Complaint on April 18, 2019, but then without waiting for a
17   response to the Informal Complaint and without waiting for the response deadline to expire,
18   he submitted a Formal Grievance form that he modified into an “Inmate Informal” form on
19   April 29, 2019, and then never submitted any other grievance documents relating to his
20   claim. Defendants assert that because Plaintiff did not submit a Formal Grievance to his
21   Grievance Coordinator and did not submit an Inmate Grievance Appeal to the Director, he
22   failed to properly follow the ADC’s grievance procedure.
23          In Response, Plaintiff seems to suggest that threats somehow deterred him from
24   exhausting. (Doc. 45 at 1-2 (“Plaintiff has complied with Rule 56 of Civil Procedure to
25   the extent possible, under detention and r[e]prisals from staff, Plaintiff also cite[]s
26   Hernandez v. Schriro . . . stating threats of violent reprisal may, in some circumstances
27   render administrative [sic] unavailable, or otherwise justify inmate’s failure to pursue
28   administrative remedies.”). Plaintiff states that he suffered “hardship by staff not providing



                                                 -7-
       Case 2:19-cv-05634-JAT Document 50 Filed 05/21/21 Page 8 of 9




 1   [him] [sic] in a timely manner as required by Dept [sic] policy, basically ignored [sic].”
 2   (Id. at 3.) Plaintiff also cites to his deposition testimony where he testified that on the day
 3   of the alleged excessive force, he was approached by Sergeant Totten, who told him
 4   “you’re finished, you’re done,” which Plaintiff interpreted as a threat that Sergeant Totten
 5   was going to “retaliate somehow with [him and that he] might as well brace for another
 6   assault or something.” (Id. (citing deposition testimony at Doc. 45 at 5-6).) Plaintiff also
 7   appears to assert that he put Defendants on notice of his claims through discovery in this
 8   action.
 9             Although a failure to exhaust may be excusable based on a threat of retaliation, the
10   prisoner must show that (1) the threat of retaliation actually deterred the inmate from
11   lodging a grievance or pursuing a particular part of the process, and (2) “the threat is one
12   that would deter a reasonable inmate of ordinary firmness and fortitude from lodging a
13   grievance or pursuing part of the grievance process that the inmate failed to exhaust.”
14   McBride v. Lopez, 791 F. 3d 1115, 1120 (9th Cir. 2015) (citation omitted). Where there is
15   a mere allegation of fear based on a previous hostile interaction between a prisoner and
16   prison officials, such allegation, by itself, is not sufficient to show that a prisoner of
17   ordinary firmness would not have pursued the grievance process. Id. at 1121.
18             Plaintiff has not made any allegations that he was threatened with retaliation if he
19   filed grievances or pursued his excessive force claim through the grievance process.
20   Although Plaintiff asserts that he construed a comment by Sergeant Totten as a threat, the
21   comment was unrelated to the grievance process and was a hostile interaction, but is not,
22   in itself sufficient to show that a prisoner of ordinary firmness would not have pursued the
23   grievance process. Moreover, Plaintiff indeed filed grievances relating to the subject
24   incident, but did not follow all of the steps of the process, which demonstrates that Plaintiff
25   was not generally deterred from following the grievance process. Accordingly, Plaintiff’s
26   claims that he was deterred from following the grievance process by the comment made by
27   Sergeant Totten or unidentified threats is unsupported by any evidence in the record.
28   Plaintiff’s remaining arguments are unclear and are not supported by any evidence that the



                                                   -8-
       Case 2:19-cv-05634-JAT Document 50 Filed 05/21/21 Page 9 of 9




 1   grievance process was effectively unavailable to him.
 2          For the foregoing reasons, summary judgment will be granted in favor of
 3   Defendants.
 4   IT IS ORDERED:
 5          (1)    The reference to the Magistrate Judge is withdrawn as to Defendant’s
 6   Motion for Summary Judgment (Doc. 41) and the Joinder thereto (Doc. 43).
 7          (2)    Defendant’s Motion for Summary Judgment (Doc. 41) and the Joinder
 8   thereto (Doc. 43) are granted, and the action is terminated without prejudice for failure to
 9   properly exhaust available administrative remedies.      The Clerk of Court must enter
10   judgment accordingly.
11          Dated this 21st day of May, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -9-
